Filed 10/17/17 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2017 ND 239







State of North Dakota, 		Plaintiff and Appellee



v.



Abdirahman Pashir Sahel, 		Defendant and Appellant







No. 20170178







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Steven L. Marquart, Judge.



AFFIRMED.



Per Curiam.



Reid A. Brady, Assistant State’s Attorney, Fargo, N.D., for plaintiff and appellee; submitted on brief.



Kevin McCabe, Dickinson, N.D., for defendant and appellant; submitted on brief.

State v. Sahel

No. 20170178



Per Curiam.

[¶1]	Abdirahman Pashir Sahel appeals from a criminal judgment entered after he pleaded guilty to gross sexual imposition and terrorizing.  Sahel argues that he should be allowed to withdraw his guilty plea because the district court failed to comply with the requirements of N.D.R.Crim.P. 11(b).  Because Sahel did not raise this issue at the district court, we review for obvious error under N.D.R.Crim.P. 52(b).

[¶2]	Although the district court did not inform Sahel of all his rights under N.D.R.Crim.P. 11 at the change of plea hearing, the district court substantially complied with Rule 11 over the course of his case.  
See
 
Abdi v. State
, 2000 ND 64, ¶ 12, 608 N.W.2d 292 (stating that the district court “must substantially comply with the procedural requirements of [N.D.R.Crim.P. 11(b)] to insure the defendant is entering a voluntary guilty plea”); 
State v. Murphy
, 2014 ND 202, ¶ 9, 855 N.W.2d 647 (considering statements made at prior hearings in determining whether the defendant was informed of and understood his rights).  Thus, the district court did not commit obvious error by accepting Sahel’s guilty plea.  We summarily affirm under N.D.R.App.P. 35.1(a)(3) and (7).

[¶3]	Gerald W. VandeWalle, C.J.

Jerod E. Tufte

Daniel J. Crothers

Lisa Fair McEvers

Jerod E. Tufte